Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 03/23/2021 have been considered. The provided references would not change the allowable subject matters as previously discussed. For clarity of record, the allowable subject matter is reiterated and further explained for each independent claims below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct minor informalities and further clarification of antecedent basis of claims 20, 22, and 24. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	20. (Currently amended) The light-emitting device recited in claim 1, wherein the plurality of quantum dots are heavy metal-free quantum dots.
	22. (Currently amended) The light emitting device of claim 1, wherein the plurality of quantum dots are contained within[[ the]] a shell of the first polymer bead.
 a core of the first polymer bead.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13, 20-25 are allowed.
Regarding claim 1, the inclusion of the limitation “a plurality of K2SiF6:Mn4+ (KSF) phosphor particles contained within a first polymer bead” with all the remaining limitations overcome the most pertinent prior arts of record (ANC US 20160027971 A1, NAKABAYASHI US 20150021642 A1, YAMAMOTO US 20160097495 A1). ANC and NAKABAYASHI does not explicitly teach a KSF phosphor particles are disposed in a polymer bead. It would not have been obvious to combine ANC and NAKABAYASHI to teach the claimed invention for the reasons as set forth in applicant’s remarks filed 10/15/2020. Particularly the polymer bead of ANC is only taught to contain quantum dot particles and it is understood in the art that KSF phosphors are in the range of micrometers, as evident by YAMAMOTO, as opposed to nanoscale for quantum dot particles. Currently, there is no evidence to teach or obviate KSF phosphors in a bead structure used in conjunction with other quantum dots to at least enhance photometrical brightness for LEDs, as supported in applicant’s published specification in paragraph [0034] to [0035].
Regarding claim 7, the claimed invention “A bead comprising an optically-transparent resin and a plurality of KSF phosphor particles embedded in the resin” overcomes the most pertinent prior arts of record (ANC US 20160027971 A1, NAKABAYASHI US 20150021642 A1, YAMAMOTO US 20160097495 A1). ANC and NAKABAYASHI does not explicitly teach a KSF 
Regarding claim 9, the claimed invention “A bead comprising a central core portion surrounded by a shell portion comprising an optically-transparent resin and a plurality of KSF phosphor particles embedded in the optically-transparent resin of the shell portion” overcomes the most pertinent prior arts of record (ANC US 20160027971 A1, NAKABAYASHI US 20150021642 A1, YAMAMOTO US 20160097495 A1). ANC and NAKABAYASHI does not explicitly teach a KSF phosphor particles are disposed in a polymer bead. It would not have been obvious to combine ANC and NAKABAYASHI to teach the claimed invention for the reasons as set forth in applicant’s remarks filed 10/15/2020. Particularly the polymer bead of ANC is only taught to contain quantum dot particles and it is understood in the art that KSF phosphors are in the range of micrometers, as evident by YAMAMOTO, as opposed to nanoscale for quantum dot particles. Currently, there is no evidence to teach or obviate KSF phosphors in a bead structure used in conjunction with other quantum dots to at least enhance photometrical brightness for LEDs, as supported in applicant’s published specification in paragraph [0034] to [0035].
claim 11, the inclusion of the limitation “A bead comprising: a central core portion comprising an optically-transparent resin having a plurality of KSF phosphor particles embedded therein” with all the remaining limitations overcome the most pertinent prior arts of record (ANC US 20160027971 A1, NAKABAYASHI US 20150021642 A1, YAMAMOTO US 20160097495 A1). ANC and NAKABAYASHI does not explicitly teach a KSF phosphor particles are disposed in a polymer bead. It would not have been obvious to combine ANC and NAKABAYASHI to teach the claimed invention for the reasons as set forth in applicant’s remarks filed 10/15/2020. Particularly the polymer bead of ANC is only taught to contain quantum dot particles and it is understood in the art that KSF phosphors are in the range of micrometers, as evident by YAMAMOTO, as opposed to nanoscale for quantum dot particles. Currently, there is no evidence to teach or obviate KSF phosphors in a bead structure used in conjunction with other quantum dots to at least enhance photometrical brightness for LEDs, as supported in applicant’s published specification in paragraph [0034] to [0035].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817